Citation Nr: 1032645	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disorder. 

2.  Entitlement to service connection for sinusitis and residuals 
of nasal surgery. 

3.  Entitlement to service connection for a gastrointestinal 
disorder claimed as gastroenteritis.  

4.  Entitlement to a higher initial rating greater than 10 
percent for glaucoma of the left eye.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to August 
1964. 

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  Also on appeal is a 
January 2006 rating decision in which the RO granted service 
connection for glaucoma of the left eye.   

The Veteran testified before the Board sitting at the RO in May 
2008.  

In October 2008, the Board remanded this case for further 
development.  Subsequent to the Board remand, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a total rating 
based on individual unemployability, due to service-connected 
disability (TDIU) claim is part of a claim for a higher rating 
when such claim is raised by the record or asserted by the 
Veteran.  As such, the Board has identified the issues as set 
forth on the title page.

The issue of entitlement to a higher initial rating greater than 
10 percent for glaucoma of the left eye is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The service-connected glaucoma of the left eye is shown by the 
competent and probative evidence to have aggravated the Veteran's 
right eye disorder currently manifested by glaucoma.  

2.  The Veteran's currently diagnosed nasal septal defect, 
manifested by deviated septum, is related by competent evidence 
to facial trauma he sustained during service.

3.  The weight of the competent evidence demonstrates that the 
currently diagnosed allergic rhinitis and sinusitis are not 
related to the Veteran's active service or a service-connected 
disability.

4.  The Veteran was treated for acute gastroenteritis during 
service and experienced chronic gastrointestinal symptoms after 
service, but the currently diagnosed gastrointestinal reflux 
disease is not related by competent medical evidence to any 
incident during service or to the Veteran's post-service 
symptomatology or a service-connected disability. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by glaucoma of the right eye is proximately 
due to or aggravated by the service-connected glaucoma of the 
left eye.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
nasal septal defect, manifested by deviated septum, is due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3. The Veteran does not have a current disorder manifested by 
allergic rhinitis or sinusitis that is due to disease or injury 
that was incurred in or aggravated by active service and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

4.  The Veteran does not have a current gastrointestinal disorder 
due to disease or injury that was incurred in or aggravated by 
active service or proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

With regards to the claims of service connection a right eye 
disorder and a nasal septal defect, the Board action below is 
fully favorable to the Veteran.  Therefore, no further 
notification or assistance is required as to those claims.   

With regard to the remaining claims of service connection, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in January 2004, which addressed what evidence was required to 
substantiate the claims and the respective duties of VA and a 
claimant in obtaining evidence.  The RO also sent the Veteran a 
letter in March 2006 advising him of the five Dingess elements, 
to specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.

Although documents fully meeting the VCAA's notice requirements 
were not provided to the Veteran before the rating decision on 
appeal, the claims were fully developed and then readjudicated 
most recently in a May 2010 Supplemental Statement of the Case 
(SSOC), which was issued after all required notice was provided.  
Accordingly, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  To 
the extent the record does not contain VA treatment records from 
1977, which the Veteran identified as pertinent only to his claim 
of service connection for deviated septum, the Board grants the 
claim below.  The Veteran has not indicated that these records 
are pertinent to the remaining claims, and the Veteran has not 
identified, and the file does not otherwise indicate, that there 
are any additional pertinent records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded VA examinations most recently in 
December 2008 to determine whether his claimed disorders are due 
to active service.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
claimed sinus and gastrointestinal disorders in detail sufficient 
to allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  The Board accordingly finds no 
reason to remand for further examination.    

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, although the AVLJ during the hearing did not explicitly 
note the bases of the prior determinations or note the elements 
that were lacking to substantiate the Veteran's claims, this was 
not necessary, because the Veteran's representative specifically 
noted this information during the hearing.  In addition, the AVLJ 
sought to identify any pertinent, outstanding evidence that might 
have been overlooked.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the October 2008 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

Here, in pertinent part, the Board directed the AMC/RO to 
schedule the Veteran for a VA nose and sinuses examination and 
gastrointestinal examination to determine the nature and likely 
etiology of his claimed disorders.  As indicated, this was 
accomplished in December 2008.  The VA examiner provided opinions 
consistent with the Board remand instructions.  For this reason, 
the Board finds that all of the October 2008 remand directives 
have been substantially complied with and, therefore, no further 
remand is necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries, 22 Vet. App. at 104-05. 

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

The Veteran is contending that service connection is warranted 
for a right eye disorder, sinusitis and residuals of nasal 
surgery, and a gastrointestinal disorder. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Right Eye

The Board finds that by extending the benefit of the doubt to the 
Veteran, service connection is warranted for a right eye disorder 
manifested by open angle glaucoma.  

The Veteran is presently service-connected for glaucoma of the 
left eye.  In December 2008, he underwent a VA examination.  The 
VA examiner reviewed the pertinent history, including the 
Veteran's report regarding an in-service facial injury.  The 
examiner also performed a thorough clinical evaluation.  Then, 
based on the examination results, the VA examiner diagnosed open 
angle glaucoma of the right eye, which, the examiner opined was 
at least as likely as not aggravated by the service-connected 
left eye, but was less likely as not caused by blunt trauma to 
the left eye.  The right eye glaucoma, according to the VA 
examiner, also most likely resulted from ocular ischemic syndrome 
(OIS), which was related to poor perfusion.  The VA examiner also 
diagnosed cataracts of both eyes, with opacity greater in the 
left eye most likely resulting from blunt trauma to the left eye; 
and mild loss of color vision most likely resulting from ocular 
ischemic syndrome as the Veteran "suffers from clogged 
arteries."  

In light of the December 2008 VA examiner's opinion, the Board 
finds that the evidence is at least in a state of relative 
equipoise in establishing that the Veteran's current right eye 
glaucoma is related to the service-connected left eye glaucoma.  
Accordingly, service connection on a secondary basis is 
warranted, and the Veteran's claim is granted.  See 38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. at 448.  

Sinusitis and Residuals of Nasal Surgery

In his January 2004 claim, the Veteran indicated that he was 
seeking service connection for sinusitis and a "nose 
condition."  The Board points out that the scope of a claim 
should be construed based on the reasonable expectations of a 
non-expert, self-represented claimant, and the evidence developed 
during the claims process.  The factors to consider are the 
Veteran's description of his claim, the symptoms he describes; 
and all the information he submits or VA obtains in support of 
the claim.  Therefore, if a Veteran claims service connection for 
a specific disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of these considerations, and 
consistent with the Veteran's assertions, the Board finds that 
the scope the Veteran's present claim reasonably encompasses any 
disorder of the nose and/or sinuses.  

Thus, by resolving reasonable doubt in the Veteran's favor, the 
Board finds that service connection is warranted for a nasal 
septal defect currently manifested by septal deviation.  

The Veteran asserted during his May 2008 Board hearing that the 
disorder is the result of facial trauma sustained during service.  
He explained that he was working on a tank engine, which was 
saturated with gasoline, when the carburetor caught fire.  This 
caused a cap to blow up into his face.  It hit him below his left 
eye, breaking his nose.  His nose swelled up that night, so he 
went back for treatment the next morning.  They straightened out 
his nose.  

Consistent with his assertions, the service treatment record 
(STR) shows that he was treated in March 1961 after having oil 
and gasoline fly into his eyes while working on a truck motor.  
In August 1961, he underwent a reenlistment physical examination, 
which revealed a scar on the bridge of the nose.  Plus, at 
service separation in August 1964, the Veteran handwrote that he 
had prior treatment "to have the brid[ge] of [his] nose 
str[a]ighten[ed] out."

More recently, in March 2010, a VA examiner indicated that 
"scattered" within the STR, there is "some mentioning" of a 
blunt injury to the lower left eye, cheek, and nose.  Plus, the 
post-service ocular notes, including a letter from a private 
doctor, reveal suspicion of left eye blunt trauma leading to 
recessed angle glaucoma progressing over the years.  Given this 
information, the examiner found that "it is highly likely" the 
Veteran did sustain some sort of trauma to the left eye.  

In light of this evidence, the Board finds that it is as likely 
as not that the Veteran had a facial injury during service 
causing trauma to the nose. 

Moreover, extensive post-service treatment records show that he 
is currently diagnosed with deviated nasal septum.  In an August 
2005 letter, a private (non-VA) otolaryngologist wrote his 
opinion that "I feel like the [Veteran's] septal deviation is 
secondary to his injury" during service.  Likewise, a different 
private physician in a May 2008 letter opined that the Veteran 
had severe right septal deviation due to previous fracture 
"which I think happened" as a result of an injury that occurred 
during service.  Then in December 2008, a VA examiner, after 
reviewing the pertinent history, explained that the Veteran's 
longstanding nasal septal defect can be traced back to the known 
history of blunt trauma to the face.  Therefore, the VA examiner 
opined, it is more likely than not that the nasal septal defect 
is the result of the blunt trauma during service.  

In light of this record, the Board finds that the evidence is at 
least in a state of relative equipoise in establishing that the 
Veteran has a current nasal septal defect at least as likely as 
not related to the facial injury during service.  Accordingly, 
service connection is warranted.

With regard to the claimed sinusitis, the record currently 
contains some evidence tending to weigh in favor of the Veteran's 
claim and some evidence tending to weigh against the claim.  
Under such circumstances, the Board's duty is to assess the 
probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993).  With regard to the medical evidence, the opinions 
of a medical professional are medical conclusions that the Board 
cannot ignore or disregard, but the Board is not obligated to 
accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  In fact, the Board 
may favor one medical opinion over another if it offers an 
adequate statement of reasons or bases.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Here, the evidence tending to support the Veteran's claim 
includes his May 2008 Board hearing testimony, in which he 
reported that he has had an ongoing problem with his sinuses 
since his service.  His assertions are credible and competent 
evidence of his symptomatology.  See Layno, 6 Vet. App. at 470; 
Caluza, 7 Vet. App. at 511.  Nonetheless, the etiological 
relationship between facial trauma during service and post-
service sinus symptomatology is not a medical issue capable of 
lay observation, and it is not otherwise the type of medical 
question for which lay evidence is competent evidence.  
Accordingly, the Veteran's own assertions have diminished 
probative value on this issue.  See Davidson, 581 F.3d at 1316; 
Jandreau , 492 F.3d at 1376-77.

Consistent with his assertions, the post-service medical evidence 
includes a post-service VA treatment note from October 1976 
showing that he was treated for symptoms diagnosed as sinusitis.  
Although this evidence somewhat supports the Veteran's contention 
that he had continuous post-service symptomatology, the Board 
points out that this treatment occurred nearly 13 years following 
the Veteran's August 1964 service separation.  This passage of so 
many years between the Veteran's service separation and the 
medical documentation of his claimed sinus symptomatology is 
actually evidence weighing against his claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also in support of his claim, a private physician in a May 2008 
letter (cited above) opined that "I do think that most of [the 
Veteran's] sinus issues are from his deviated septum and poor 
drainage of maxillary sinuses."  To the extent the physician is 
relating "sinus issues" as a symptom of the now-service-
connected nasal septal defect, this is a matter that must be 
addressed when assigning an initial rating for the service-
connected deviated septum.  

Otherwise, the Board finds that the physician's May 2008 opinion 
has little probative value.  First, the opinion is based on an 
incomplete factual basis.  The physician accurately noted the 
Veteran's history of facial trauma during service, but he did not 
appear to have reviewed any in-service or post-service treatment 
records.  In fact, the physician expressly wrote that he had no 
"military records" to review.  Accordingly, his opinion is not 
based on a fully informed factual premise, which reduces its 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303-04 (2008).  

Additionally, the opinion is unclear and equivocal.  On the one 
hand, the physician's opinion may be understood to mean that the 
Veteran's deviated septum causes poor drainage, which results in 
his sinus symptoms.  On the other hand, the opinion could be 
understood to mean that the Veteran has two distinct disorders-
deviated septum and poor drainage of the sinuses-separately 
causing his sinus symptoms.  Although first interpretation is 
entirely favorable to the Veteran's claim, the physician did not 
make clear that this was his intended meaning.  Plus, the second 
interpretation indicates, essentially, that the Veteran has sinus 
symptoms due to sinus symptoms, which does not relate a disorder 
to his service or a service-connected disorder.  Moreover, the 
physician referred only to "most of" the Veteran's sinus 
symptoms, without specifying to which symptoms he was referring.  
This lack of clarity significantly reduces the probative value of 
the physician's opinion.  See id.  

In any event, the "sinus issues" to which the physician is 
referring are "acute exacerbation of sinusitis of both maxillary 
sinuses," rather than a chronic disorder.  According to the 
provisions of 38 C.F.R. § 3.380, seasonal and other acute 
allergic manifestations subsiding on the absence of or removal of 
the allergen are generally to be regarded as acute diseases, 
healing without residuals.  Moreover, the physician made clear 
that his opinion was speculative on this issue.  He specifically 
explained that he was sending the Veteran for a computed 
tomography (CT) scan of his sinuses "to check on this," after 
which he "will know more."  Such a speculative opinion does not 
provide the degree of certainty necessary to establish a medical 
nexus.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

In short, the private May 2008 opinion does not contain clear 
conclusions supported by a factually accurate premise or a well-
reasoned analysis.  Accordingly, it carries little probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Overall, the evidence tending to support the Veteran's claim of 
service connection for a sinus disorder has limited probative 
value.  The Board finds, on the other hand, that the evidence 
tending to weigh against the Veteran's claim is highly probative.  

First, the Veteran was treated from February 1959 to March 1959 
for symptoms of an upper respiratory infection (URI), but the STR 
includes no indication of a sinus disorder.  In fact, at service 
separation in August 1964, he denied sinusitis, hay fever, and 
nose trouble. 

Additionally, the post-service evidence establishes that the 
Veteran is not currently diagnosed with a chronic disorder.  In 
March 2005, he was treated at VA with complaints of "some sinus 
drainage, runny nose and allergic rhinitis."  Then, in June 
2007, he complained of "frequent sinus infections."  In fact, a 
sinus X-ray at VA in October 2007 was "normal."  

Likewise, the Veteran underwent a VA examination in January 2006 
in connection with his service connection claim.  The VA examiner 
reviewed the pertinent history, including the Veteran's own 
assertions and complaints.  The VA examiner also performed a 
clinical evaluation, which revealed no sinusitis symptoms.  
Although the examiner diagnosed "chronic sinusitis," the 
examiner also opined that it is less likely than not that the 
current findings are related to the Veteran's service.  The VA 
examiner explained that the problem was noted once with no 
further reoccurrences.  

More recently, in December 2008, the Veteran underwent a second 
VA examination.  The Board finds that the VA examiner's opinion 
is the most probative evidence on this issue.  First, the VA 
examiner comprehensively reviewed the pertinent history.  The 
examiner also performed a thorough clinical evaluation.  Then, 
the VA examiner summarized that the treatment records and current 
history and physical examination reveal that the Veteran has 
chronic allergic rhinitis with several acute episodes of 
bacterial maxillary sinusitis, most recently in the summer 2008.  
The VA examiner observed that no chronic sinusitis has been 
found, and sinus X-rays from October 2007 were normal with no 
evidence of chronic sinusitis.  The Board points out that the VA 
examiner's opinion is consistent with the evidentiary record, as 
indicated.  The VA examiner's conclusion, in other words, is 
based on an accurate and well-informed factual predicate.  

The December 2008 VA examiner's is also highly probative, because 
the examiner offered thorough reasoning in support of his 
conclusion.  He explained that the Veteran's symptoms of nasal 
congestion and nasal drainage are constitutional and are related 
to an immunological response to inhaled allergens, but are not 
caused by or related to the anatomical septal defect.  The VA 
examiner did not provide an etiology opinion because, the 
examiner explained, no chronic sinusitis was found and the 
Veteran's symptoms are more likely related to allergic rhinitis 
than the septal defect.   

The Board finds, in short, that the December 2008 VA examiner's 
opinion is factually accurate and fully articulated.  
Accordingly, it carries significant probative value.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

In summary, the Board finds, for the reasons given, that the most 
probative evidence of record overall establishes that the Veteran 
has sinus symptoms manifested by allergic rhinitis and sinusitis, 
which is an acute disease.  See 38 C.F.R. § 3.380.  The probative 
evidence does not establish a current, chronic sinus disability.  
Therefore, service connection must be denied for the claimed 
sinusitis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Gastrointestinal Disorder

During his May 2008 Board hearing, the Veteran testified that he 
first got sick after eating in a village during active service in 
Korea.  Plus, he explained, he now has sinus drainage, which 
upsets his stomach.  The Veteran, in other words, is contending 
either that he has a gastrointestinal disorder that had its onset 
during service or that is aggravated by his sinus symptoms.  

The Board finds that the weight of the evidence is against his 
claim.  

The Veteran's STR includes a February 1960 treatment note from 
Korea showing that he had acute gastroenteritis with symptoms 
beginning after eating a hamburger.  The STR, however, contains 
no further indication of gastrointestinal symptoms or treatment.  
In fact, at service separation in August 1964, the Veteran 
specifically denied frequent indigestion and stomach trouble.  

The Veteran testified at his May 2008 Board hearing that he 
continued to have symptoms after his service separation.  His 
assertions are credible and competent evidence showing post-
service symptomatology.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.

Additionally, the post-service evidence shows that he is 
presently diagnosed with gastrointestinal reflux disease (GERD).  
In particular, a July 2007 VA treatment note shows that the 
Veteran complained of needing to watch what he eats since eating 
in a village in Korea during active duty.  Now, he has nausea in 
late afternoons, and severe heartburn.  The VA physician 
characterized the Veteran's symptoms as "severe" reflux 
symptoms.  The assessment was heartburn with history of GERD and 
treated H pylori.  On follow-up in October 2007, an endoscopy was 
performed at VA.  It showed normal stomach and duodenum.  
According to a January 2008 VA primary care note, a CT scan of 
the abdomen showed mild diverticular disease of sigmoid colon, 
but essentially negative CT scan of abdomen and pelvis.  

This evidence shows that the Veteran was treated during service 
for gastroenteritis, has post-service symptoms, which he 
attributes to a sinus disorder, and is currently diagnosed with 
GERD.  The weight of the competent and probative medical 
evidence, however, establishes that the Veteran's post-service 
symptoms and current GERD are not related to his service or a 
service-connected disability.  

In particular, the Veteran had a VA examination in January 2006.  
The examiner opined that it was less likely than not the current 
findings are related to the service.  The Board finds that the 
January 2006 VA examiner's opinion is highly probative.  First, 
the VA examiner noted the STR showing treatment in February 1960 
for acute gastroenteritis.  Plus, the Veteran himself informed 
the VA examiner that he had had recent treatment for symptoms of 
gastritis due to H pylori attributed to GERD.  The VA examiner 
also performed a thorough clinical evaluation.  Based on the 
examination results, the VA examiner's assessment was remote 
gastroenteritis resolved without residuals.  This shows that the 
VA examiner was thoroughly aware of the pertinent factual premise 
of the Veteran's case.  The VA examiner also thorough explained 
the basis for his opinion: he reasoned that the Veteran's episode 
of gastroenteritis during service was an acute, short-lived 
problem that resolved without residuals.  For these reasons, the 
Board finds that the January 2006 VA examiner's opinion is highly 
probative regarding the issue of whether the Veteran's in-service 
is etiologically related to his currently-diagnosed GERD.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

More recently, in December 2008, the Veteran underwent a second 
VA examination.  The VA examiner opined that it is less likely 
than not that the Veteran's GERD is due to or related to service 
or any condition of service.  As with the January 2006 VA 
examiner's opinion, the Board finds that the December 2008 VA 
examiner's opinion is highly probative.  First, the VA examiner 
reviewed the pertinent history, including the Veteran's belief 
that he has a digestive condition that either began during 
service or is due to the claimed sinusitis.  The examiner also 
noted that he reviewed the entire claims file.  The examiner then 
explained that based upon his review of the entire claims file, 
plus the current history and physical examination, the Veteran's 
digestive condition is GERD, which is a chronic condition.  The 
VA examiner then indicated that the date of onset is unclear, but 
it was not documented during service and is not related to or 
caused by the single episode of gastroenteritis during the 
Veteran's active service.  The VA examiner then opined that the 
Veteran's GERD is also not caused by or related to his allergic 
rhinitis or nasal septal defect or recurrent acute bacterial 
sinusitis episodes.  According to the VA examiner, although the 
Veteran has post-nasal drainage, this is not substantively the 
cause of his GERD, which is a constitutional, anatomical disorder 
of the lower esophageal sphincter.  Moreover, the VA examiner 
reasoned, there is no scientific or medical linkage to the acute 
transitory event in service, and mucous drainage down the throat 
is not the pathophysiology of the condition.  

The Board finds that the December 2008 VA examiner addressed both 
of the Veteran's theories concerning the etiology of his GERD, 
but found no relation to the Veteran's active service.  The VA 
examiner's opinion is factually accurate, fully articulated, and 
well-reasoned.  Accordingly, it carries significant probative 
value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In summary, the STR shows that the Veteran was treated for acute 
gastroenteritis during service.  He now indicates that he had 
continuous symptoms since service separation, but two VA 
examiners, who offered highly probative opinions, found no 
relation to his service.  Accordingly, service connection on a 
direct basis is not warranted.  Moreover, the Veteran is not 
service-connected for any sinus disorder.  Therefore, service 
connection on a secondary basis is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. at 448.  

The Board has carefully considered the Veteran's own assertions, 
as indicated.  Although he is competent to describe his 
symptomatology, neither the etiological relationship between (a) 
treatment for acute gastroenteritis during service and his 
current symptoms, nor (b) sinus drainage and a stomach disorder, 
are medical issues capable of lay observation.  Nor does the 
Board find that these are otherwise the type of medical questions 
for which lay evidence is competent evidence.  Finally, the 
Veteran has not identified a contemporaneous medical opinion 
relating his symptoms to his service, and the record contains no 
contemporaneous descriptions supporting a later medical 
professional's diagnosis or etiology opinion.  As such, his lay 
statements are outweighed by the highly probative medical 
evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376-77.

In conclusion, the Board finds after careful review of the entire 
record that the weight of the evidence is against the Veteran's 
claim of service connection for a gastrointestinal disorder.  
Accordingly, service connection must be denied.  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right eye glaucoma is granted.  

Service connection for deviated nasal septum is granted.  

Service connection for a sinus disorder is denied.  

Service connection for a gastrointestinal disorder is denied.  

REMAND

The Veteran's claim for a higher initial rating for the service-
connected left eye glaucoma must be remanded in light of the 
Board's grant of service connection for right eye glaucoma.  The 
schedular criteria for evaluating glaucoma contemplate 
consideration of both service-connected eyes together when 
assigning a rating.  See 38 C.F.R. § 4.79.  As such, the 
Veteran's claim is intertwined with the matter of assigning an 
initial evaluation for the now-service-connected right eye 
glaucoma.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Also, the Veteran testified that although he is not seeking a 
total disability rating based on individual unemployability 
(TDIU), he feels that an extraschedular rating is warranted.  He 
explained that his glaucoma caused such significant difficulty in 
performing his job as an electrician that he had to stop working.  
Accordingly, after assigning an initial evaluation for the 
service-connected glaucoma of both eyes, the RO should determine 
whether the matter should be referred to the Undersecretary for 
Benefits or to the Director of Compensation and Pension Services 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

Accordingly, the issue is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA eye examination.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner for review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the 
examination results and record review, the 
examiner should provide an assessment of the 
current severity of the Veteran's service-
connected glaucoma of both eyes.  The 
examiner is also asked to discuss the 
functional impairment caused by the service-
connected glaucoma, taking into consideration 
the Veteran's own assertions regarding the 
impact of the disability on his employment.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities, 
either alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale for 
any opinion expressed and conclusion reached 
should be set forth in a legible report.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and adjudicate whether a TDIU is 
warranted.  Furthermore, the RO should 
determine whether the matter should be 
referred to the Undersecretary for Benefits 
or to the Director of Compensation and 
Pension Services for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).

3.  If any benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


